Citation Nr: 1707722	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  08-28 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss in the right ear.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 25, 2012.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to August 1968.  His awards and decorations include the Combat Medic Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO).  

In a September 2010 VA rating decision, the RO assigned the Veteran's service-connected PTSD a 50 percent disability rating effective for the entire initial rating period from February 26, 2008.  Since the 50 percent disability rating is not the maximum rating available at any time during the appeal period, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues on appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. §§ 3.159, 4.16 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Review of the claims file includes notations of hearing evaluations performed for VA treatment purposes at the VA Outpatient Center (OPC) in Fort Worth, Texas on June 25, 2008 and December 3, 2008; however, the audiogram results, measured in decibels, are not of record.  Since VA records are considered part of the record on appeal, they are within VA's constructive possession and must be considered in deciding the issue of entitlement to a compensable rating for hearing loss in the right ear.

Next, the Veteran was last afforded a VA examination for PTSD in May 2016, during which the examiner noted the Veteran attends group therapy for PTSD at a local Vet Center.  Review of the record shows the most recent VA treatment record from the Vet Center in Fort Worth, Texas was dated April 2013 and the most recent VA treatment record from the VA OPC in Fort Worth, Texas was dated May 2016.  In light of the notice of outstanding potentially relevant VA treatment records, to include from a VA Vet Center, additional development is needed to properly adjudicate the issue of entitlement to an initial rating in excess of 50 percent for PTSD.  

Lastly, during the appeal period for an initial higher rating for PTSD, the Veteran submitted a VA Form 21-8940 requesting entitlement to a TDIU in April 2012.  In a September 2013 VA rating decision, the RO granted the claim for a TDIU, effective from the date of claim on April 25, 2012.  Nevertheless, review of the record indicates the Veteran has been unemployed and psychiatric symptoms affect his occupational impairment during the entire initial rating period for PTSD since February 2008.  The Board finds that the issue of a TDIU prior to April 25, 2012 has been raised by the record in connection with the claim on appeal for entitlement to an initial higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the AOJ should develop a claim for a TDIU prior to April 25, 2012 in accordance with Rice.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file:

a.  Any outstanding VA outpatient audiogram results from the VA OPC in Fort Worth, Texas dated May 2008 forward, to include audiogram results dated on June 25, 2008 and December 3, 2008, and;

b.  All outstanding VA mental health treatment records dated May 2016 forward from the VA OPC in Fort Worth, Texas.

c.  After obtaining authorization, if necessary, the records from April 2013 forward from the Vet Center in Fort Worth, Texas and 

Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran must be notified.

2.  Provide the Veteran and his representative with notice concerning how to substantiate the claim for a TDIU prior to April 25, 2012, to include VA Form 21-8940.

3.  The AOJ may decide to pursue further development of the Veteran's employment history prior to April 25, 2012 or to obtain additional medical evidence or a medical opinion, as deemed necessary.

4.  When the development requested has been completed, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




